      Case 2:17-cv-02817-JHS Document 70 Filed 04/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TEAMSTERS LOCAL 456 PENSION
FUND, et al.,

                        Plaintiffs,                         CIVIL ACTION
                                                            NO. 17-2817
       v.

UNIVERSAL HEALTH SERVICES, et al.,

                        Defendants.


                                        ORDER

       AND NOW, this 29th day of April, 2020, upon consideration of Lead Plaintiffs’

Motion Pursuant to Rule 59(e) to Alter or Amend the Court’s Order Dismissing Lead

Plaintiffs’ Complaint, [and] Requesting Leave for Lead Plaintiffs to Amend the

Complaint Pursuant to Fed. R. Civ. P. 15(a) (Doc. No. 62), Defendants’ Opposition to

Lead Plaintiffs’ Motion (Doc. No. 63), Lead Plaintiffs’ Reply in Further Support of Their

Motion (Doc. No. 67), and in accordance with the Opinion issued this day, it is

ORDERED that Lead Plaintiffs’ Motion (Doc. No. 62) is DENIED.



                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.
